--------------------------------------------------------------------------------

EXHIBIT 10.4
  
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of December 31, 2010, among DEEP DOWN, INC., a Nevada
corporation (“Borrower”), FLOTATION TECHNOLOGIES, INC., a Maine corporation
(“Flotation Technologies”), and WHITNEY NATIONAL BANK, a national banking
association (the “Lender”).  Capitalized terms used but not defined in this
Amendment have the meanings given them in the Credit Agreement (defined below).
 
RECITALS
 
A.    Borrower and Lender entered into that certain Amended and Restated Credit
Agreement dated as of November 11, 2008, and amended and restated through April
14, 2010 (as amended, restated, or supplemented, the “Credit Agreement”).
 
B.    Flotation Technologies, Deep Down Inc., a Delaware corporation,
ElectroWave USA, Inc., a Nevada corporation, and Mako Technologies, LLC, a
Nevada limited liability company are guarantors of the Borrower’s obligations
under the Credit Agreement (each a “Guarantor” and collectively, the
“Guarantors”).
 
C.    Flotation Technologies has previously entered into: (i) that certain
Guaranty dated as of November 11, 2008, executed by each it and each of the
other Guarantors (as ratified by that certain Ratification of Guaranty, Security
Agreement, and Intercreditor Agreement dated as of April 14, 2010, and as
further amended, restated, or supplemented, the “Guaranty”), pursuant to which
each Guarantor guaranteed the obligations of the Borrower under the Credit
Agreement, and (ii) that certain Security Agreement dated as of November 11,
2008, executed by Borrower and each of the Guarantors (as ratified by that
certain Ratification of Guaranty, Security Agreement, and Intercreditor
Agreement dated as of April 14, 2010, and as further amended, restated, or
supplemented, the “Security Agreement”), pursuant to which Borrower and each
Guarantor granted a lien on all of their respective assets in favor of Lender.
 
D.    Borrower, Flotation Technologies, and Flotation Investor, LLC, a Delaware
limited liability company (“Holdings”), have formed Cumming Flotation
Technologies, LLC, a Delaware limited liability company (“CFT”).
 
E.    In connection with the formation of CFT:
 
(i)    Borrower and Holdings have entered into that certain Securities Purchase
Agreement dated as of December 31, 2010 (the “Securities Purchase Agreement”),
pursuant to which Borrower has issued to Holdings twenty million shares of
common stock of Borrower for the aggregate consideration of $1,400,000 (the
“Stock Sale”), and
 
(ii)    Borrower, Flotation Technologies, Holdings, and CFT, have entered into
that certain Contribution Agreement dated as of December 31, 2010 (as amended,
restated, or supplemented, the “Contribution Agreement”), pursuant to which:
 
(a)    Flotation Technologies has contributed to CFT all of the assets of
Flotation Technologies as described in the Contribution Agreement (the
“Contributed Assets”) in exchange for certain equity interests in CFT and the
assumption by CFT of all liabilities of Flotation Technologies other than an
intercompany corporate overhead  payable from Flotation Technologies to Borrower
in the approximate amount of $372,000 (the “Asset Contribution”);
  
 
1

--------------------------------------------------------------------------------

 
  
(b)    Borrower has contributed to CFT:
 
(1)    $1,400,000 of the cash proceeds from the Stock Sale under the Securities
Purchase Agreement (the “Cash Investment”); and
 
(2)    all of its rights and obligations under that certain Stock Purchase
Agreement, dated May 3, 2010, as amended, among Borrower, Cuming Corporation, a
Massachusetts corporation (“Cuming”), and the stockholders of Cuming listed on
the signature pages thereto, in exchange for certain equity interests in CFT,
which, together with the equity interests held by Flotation Technologies, shall,
in the aggregate, be equal to 20% of the equity interests issued by CFT, and
 
(iii)    Holdings contributed $22,350,000 in cash to CFT in exchange for 80% of
the equity interests issued by CFT.
 
F.    In connection with the formation of CFT by Flotation Technologies,
Borrower, and Holdings, Borrower has requested that Lender (i) amend the Credit
Agreement, (ii) consent to the Asset Contribution and the Cash Investment, and
(iii) release all of its liens on, and security interests in, the Contributed
Assets, in each case, subject to the terms and conditions of this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.   Amendments to Credit Agreement.
 
(a)   Section 1.1 of the Credit Agreement is amended to delete the defined term
“EBITDA” in its entirety and to replace it with the following:
 
“EBITDA means consolidated net income of the Companies, plus income taxes, plus
Interest Expense, plus depreciation and amortization, plus non-cash stock-based
compensation, in each case to the extent subtracted in calculating net income,
plus cash distributions received by any Company in respect of its equity
interests in CFT (but excluding any income or losses allocable to such Company’s
equity interests in CFT).   For the fiscal quarters ended March 31, 2010, June
30, 2010, September 30, 2010, and December 31, 2010, EBITDA shall be calculated
by adding back to consolidated net income up to $13,000,000 of the amounts
written down related to impairment of good will and other intangible assets for
the fiscal year ended December 31, 2010.”
 
(b)   Section 1.1 of the Credit Agreement is further amended to add the
following new defined term in the appropriate alphabetical order:
 
“CFT means Cuming Flotation Technologies, LLC, a Delaware limited liability
company.”


2.   Consent.  Borrower has requested that Lender consent to the Stock Sale, the
Asset Contribution, and the Cash Investment.  Subject to satisfaction of the
conditions set out in Section 4 of this Amendment, Lender hereby consents to the
Stock Sale, the Asset Contribution, and the Cash Investment.  This consent (a)
is limited to the extent specifically set out in this Amendment, and except as
set out in this Amendment, no other terms, covenants or provisions of the Credit
Agreement or any other Loan Document are intended to be effected by this
Amendment, and (b) shall not constitute (and shall not be deemed to constitute)
a waiver of future compliance by Borrower with any provision of the Credit
Agreement or any other Loan Document.
      
 
2

--------------------------------------------------------------------------------

 
  
3.   Release of Liens.
  
(a)   Release.  Once all of the conditions set out in Section 4 of this
Amendment have been satisfied, Lender hereby releases and discharges all of its
liens and security interests in the Contributed Assets which were granted to
Lender pursuant to the Security Agreement or any other Loan Document.
 
(b)   UCC-3 Termination Statements.  Flotation Technologies hereby authorizes
Lender or its agents or representatives to file any UCC-3 termination statements
or amendments necessary to release any liens or security interests in the
Contributed Assets which were granted or created by Flotation Technologies under
the Security Agreement or any other Loan Document.
 
4.   Conditions.  This Amendment shall be effective once each of the following
have been delivered to Lender:
 
(a)   this Amendment executed by Borrower and Lender;
 
(b)   Guarantors’ Consent and Agreement;
 
(c)   Officer’s Certificate from Borrower certifying as to incumbency of
officers, specimen signatures, no changes to its articles of incorporation and
bylaws since the date of the Certificate delivered in connection with the
closing of the Credit Agreement, and resolutions adopted by its Board of
Directors authorizing its execution of this Amendment and the other documents
required in connection herewith;
 
(d)   Borrower shall have paid, and Lender shall have received, an amendment fee
in the amount of $30,000 in immediately available funds;
 
(e)   Borrower shall have paid, and Lender shall have received, full payment of
all of its costs and expenses incurred in connection with this Amendment,
including the fees and expenses of its legal counsel;
 
(f)   Borrower shall have delivered to Lender fully executed copies of the
Securities Purchase Agreement, the Contribution Agreement, and the Amended and
Restated Limited Liability Company Agreement of CFT dated December 31, 2010;
 
(g)   Borrower shall have delivered to Lender a fully executed management
contract between Borrower and CFT under which CFT is obligated to pay to
Borrower a management fee which is projected to be an amount equal to $1,200,000
for the first year of such contract and $900,000 for each year thereafter and
which has a guaranteed minimum fee of $525,000 for the first year of such
contract;
 
(h)   The Stock Sale, the Asset Contribution, and the Cash Investment shall each
have been consummated;
  
 
3

--------------------------------------------------------------------------------

 
  
(i)   No material adverse change shall have occurred (as determined by Lender in
its sole discretion) (i) in the operations, business, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of any Company as
represented in the Current Financials in respect of such Company, or (ii) in the
structure or in the financial or economic terms of the transactions contemplated
by the Contribution Agreement or the Securities Purchase Agreement; and
 
(j)   such other documents and items as Lender may reasonably request.
 
5.   Covenants.  Borrower hereby covenants and agrees that:
 
(a)   On or before February 28, 2011:
 
(i)   Borrower and each Guarantor shall have established and shall maintain with
Lender all of each such party’s depositary and treasury management accounts; and
 
(ii)   CFT shall have established and shall maintain with Lender or with PNC
Bank, National Association (or other state or national bank which is the holder
of CFT’s senior debt), all of its depositary and treasury management accounts.
 
(b)   If any party fails to timely comply with the covenant under Section
5(a)(i), Borrower shall pay to Lender $10,000 in immediately available funds;
provided that, such payment shall not relieve Borrower or each Guarantor from
its respective obligations under Section 5(a)(i), and if such failure continues
after March 31, 2011, it shall constitute a Default under the Credit Agreement.
 
6.   Existing LC.  In the event that the Borrower or the beneficiary request
that the letter of credit issued by Lender to Delba Drilling International, as
beneficiary, in the amount of $1,107,456 (the “Existing LC”) be delivered to the
beneficiary, Lender shall deliver the Existing LC to such beneficiary
immediately after Borrower delivers to Lender immediately available funds in an
amount sufficient to Cash Collateralize the Existing LC.
 
7.   Security Agreement.
 
(a)   For the avoidance of doubt, (i) the parties to this Amendment acknowledge
and agree that the grant clause and the after acquired property clause set out
in Section 3 of the Security Agreement are effective to create a Lien in favor
of Lender on the membership interests issued by CFT to Flotation Technologies
and Borrower, and (ii) Flotation Technologies and Borrower each hereby pledges
and assigns to Lender, and grants to Lender a continuing security interest in
all of its right, title and interest in and to the membership interests issued
to it by CFT and all of the rights to receive proceeds and distributions in
respect of such membership interests.
 
(b)   CFT hereby acknowledges that (i) Flotation Technologies and Borrower have
each granted to Lender a security interest in all of the membership interests
now owned or hereafter acquired by it in CFT, together with all dividends and
distributions, cash, and other proceeds of, additions to and substitutions for
such membership interests, and (ii) such security interest secures the
Obligation under, and as defined in, the Credit Agreement.  CFT agrees that upon
written notice to it from Lender that a Default has occurred under the Credit
Agreement and is continuing, it will deliver all dividends, distributions and
other property in the form of cash allocable to the membership interests of
Flotation Technologies and Borrower directly to Lender until such time as CFT
has been provided subsequent written notice by Lender that such Default is no
longer continuing.
  
 
4

--------------------------------------------------------------------------------

 
  
8.   Representations and Warranties.  Borrower represents and warrants to Lender
that (a) it possesses all requisite power and authority to execute, deliver and
comply with the terms of this Amendment, (b) this Amendment has been duly
authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment (except to the extent that such representations and
warranties speak to a specific date), (f) it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (g) no Default or Potential Default has occurred and is continuing.  The
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment.  No investigation by Lender is
required for Lender to rely on the representations and warranties in this
Amendment.
 
9.   Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement.  Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).  Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.
 
10.   Miscellaneous.
 
(a)   No Waiver of Defaults.  Except as expressly set out above, this Amendment
does not constitute (i) a waiver of, or a consent to, (A) any provision of the
Credit Agreement or any other Loan Document not expressly referred to in this
Amendment, or (B) any present or future violation of, or default under, any
provision of the Loan Documents, or (ii) a waiver of Lender’s right to insist
upon future compliance with each term, covenant, condition and provision of the
Loan Documents.
 
(b)   Form.  Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.
 
(c)   Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
 
(d)   Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Lender’s counsel.
  
 
5

--------------------------------------------------------------------------------

 
  
(e)   Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
(f)   Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by facsimile or
portable document format (PDF).  The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on Borrower and Lender.  Lender
may also require that any such documents and signatures be confirmed by a
manually-signed original; provided that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile or PDF document or
signature.
 
(g)   Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 
(h)   Entirety.  The Loan Documents (as amended hereby) Represent the Final
Agreement Between Borrower and Lender and May Not Be Contradicted by Evidence of
Prior, Contemporaneous, or Subsequent Oral Agreements by the Parties.  There Are
No Unwritten Oral Agreements among the Parties.
 


[Signatures are on the following page.]
  
 
6

--------------------------------------------------------------------------------

 
   
The Amendment is executed as of the date set out in the preamble to this
Amendment.
 
  

 
BORROWER:
  
DEEP DOWN, INC.,
a Nevada corporation
         
 
By:
/s/ Eugene L. Butler       Eugene L. Butler       Executive Chairman          

 
      

 
GUARANTOR:
 
FLOTATION TECHNOLOGIES, INC.,
a Maine corporation
         
 
By:
/s/ Eugene L. Butler       Eugene L. Butler       Executive Chairman          

 
 
 
 
 
 
 
   
Signature Page to First Amendment to Amended and Restated Credit Agreement
  
 
7

--------------------------------------------------------------------------------

 
     

 
CFT
  
CUMING FLOTATION TECHNOLOGIES, LLC,
a Delaware limited liability company
         
 
By:
/s/ Joshua Ratner       Joshua Ratner       Manager            
CFT executes this Amendment for the sole and express purpose ofacknowledging and
consenting to the terms set out in Section 7(b) of this Amendment.
 

 
 
 
 
 
 
 
  
Signature Page to First Amendment to Amended and Restated Credit Agreement
  
 
8

--------------------------------------------------------------------------------

 
   

 
LENDER:
  
WHITNEY NATIONAL BANK,
a national banking association
         
 
By:
/s/ Paul W. Cole       Paul W. Cole       Vice President            
 
 

 
 
 
 
 
 
 
 
 

 


 
Signature Page to First Amendment to Amended and Restated Credit Agreement
   
 
9

--------------------------------------------------------------------------------

 
  
GUARANTORS’ CONSENT AND AGREEMENT
TO
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty executed by the undersigned in connection
with the Credit Agreement, or under any Loan Documents, agreements, documents or
instruments executed by the undersigned to create liens, security interests or
charges to secure any of the Obligation (as defined in the Credit Agreement),
all of which are in full force and effect.  Each of the undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date), (b) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default has occurred and is continuing.  Each Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Amendment.  This Consent and
Agreement shall be binding upon the undersigned, their successors and permitted
assigns, and shall inure to the benefit of Lender, and its successors and
assigns.
 
[Signatures are on the following page.]
 
 
 
 
 
 
 
Guarantors’ Consent to First Amendment to Amended and Restated Credit Agreement
    
 
10

--------------------------------------------------------------------------------

 
  

 
BORROWER:
  
DEEP DOWN, INC.,
a Nevada corporation
               
GUARANTORS:
  
ELECTROWAVE USA, INC.,
a Nevada corporation
  
FLOTATION TECHNOLOGIES, INC.,
a Maine corporation
   
MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company
  
DEEP DOWN INC.,
a Delaware corporation
       

       
 
By:
/s/ Eugene L. Butler       Eugene L. Butler       Executive Chairman of each of
the foregoing companies          


 
 
 
Signature Page to Guarantors’ Consent to First Amendment to Amended and Restated
Credit Agreement
 
 
11

--------------------------------------------------------------------------------